Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-30), species C (claim 4) in the reply filed on 10/8/2021 and further species of species 1, first embodiment in the reply filed on 12/21/2021 is acknowledged.
Claims 2-3, 15-18, and 20-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse.

Overview
Abstract and claim objections
New 35 U.S.C. §§ 102 & 103 rejections
No art rejection of claims 7-8, 10-11, and 13

Abstract
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4-14, and 19 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The term “the intensity” lacks antecedent basis.

Claims 3-4. The term “the rotation speed” lacks antecedent basis.

Claim 7. The term “the entire area” lacks antecedent basis.

Claim 8. The terms “the coverage area” and “the rotation of the wafer” lack antecedent basis.

Claim 9. This claim is objected to for being dependent upon an objected claim.

Claim 11. The terms “the coverage area” and “the rotation” lack antecedent basis.

Claim 13. The terms “the coverage area,” “the duty cycle,” “the output current,” and “the rotation” lack antecedent basis.

Claims 2, 5-6, 10, 12, and 14. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-14, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 9, and 12-14. These claims lack a conjunction so it is not clear whether “or” or “and” should be used. Thus these claims are indefinite.
For purposes of examination, it will be presumed that “and” is used.

Claims 4, 6-8, 10-11, and 19. These claims are rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 12, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Mayer et al., U.S. Patent App. Pub. No. 2012/0258408 A1 [hereinafter Mayer].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. An electroplating apparatus for electroplating on a surface of a wafer (electroplating apparatus; Mayer abstract, [0138], figs. 3A-4A, 5A-6, 9), the electroplating apparatus comprising 
a plurality of electrodes, the plurality of electrodes forming electric fields on the surface of the wafer (four thief cathode segments 105, 107, 109, and 111 which form electric fields on the wafer; Mayer [0090]-[0098], figs. 1A-1B)
wherein an independent electric field is formed in a designated area (each cathode segment would form their electric field on their side of the wafer; id.), 
the intensity of the independent electric field is independently controlled (any of the current, voltage, or a combination may be controlled by each electrode’s own power supply 113, 115, 117, and 119; id.), 
when a notch of the wafer (azimuthal non-uniformity such as notches; Mayer [0069], figs. 1A-1B) is positioned within the designated area, a total amount of power received by the notch within the designated area is reduced (the thief will draw ionic current from the missing die/feature region 103 - such as a notch - thereby drawing power away from the notch; Mayer [0092]-[0095], [0138], figs. 1A-1B, 9).

Claim 4. The electroplating apparatus according to claim 1, wherein when the notch of the wafer is positioned within the designated area, both the intensity of the independent electric field (“amount of current varying in time collated and synchronized with the wafer angular position at that time”; Mayer [0091]-[0092], figs. 1A-1B, 8) and the rotation speed of 

Claim 5. The electroplating apparatus according to claim 1, further comprising a rotatable chuck, the wafer being clamped on the chuck and rotating along with the chuck, a relative position of the notch of the wafer and the chuck is fixed (wafer holder assembly 301/913). Mayer [0119], figs. 3B, 9.

Claim 6. The electroplating apparatus according to claim 5, wherein the chuck is provided with an electrode (the wafer is an electrode since it is a negative electrode and adjusts the electric field). Mayer figs. 3B, 9; see also App. Spec. [0063] (stating “the ‘electrode’ is a broad definition, and devices that achieve the purpose of adjusting the electric field can be considered as ‘electrodes’).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Mayer as applied to claim 1 above, and further in view of McHugh et al., U.S. Patent App. Pub. No. 2019/0177869 A1 [hereinafter McHugh].
Claim 19. Mayer is silent on the electroplating apparatus according to claim 7, wherein the first electrode, the second electrode and the third electrode have separate liquid circulation conduits, and partitions are arranged between the areas covered by the first electrode, the second electrode and the third electrode, so that separate electric field spaces are formed.
Id. 
A person having ordinary skill in the art would have appreciated that having apertures opening locally would focus and better control the electric field.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with McHugh’s apparatus with walls and apertures to focus and/or better control the electric field.

Allowable Subject Matter
Claims 7-8, 10-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) all other outstanding rejections and objections are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794